Citation Nr: 0125922	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  98-17 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for hypertension.

2.  Entitlement to service connection for toxemia poisoning.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from June 1966 until January 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a July 1997 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.

The Board notes that the veteran had requested a hearing 
before a Member of the Board, but later withdrew this 
request.


REMAND

Effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  This 
law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  For the 
reasons discussed below, the Board finds that further 
development is necessary prior to the disposition of this 
appeal in order to satisfy the requirements of the VCAA.

In a letter dated April 1999, the veteran stated that 
relevant records exist which have not yet been associated 
with the claims file.  Specifically, the veteran requested 
that records from Reynolds Army Hospital at Fort Sills, 
Oklahoma, be obtained.  While the veteran did not list the 
dates for these records, she stated that treatment at the 
aforementioned facility occurred during the time in which she 
was a dependent.  As the file indicates that the veteran was 
married on November 2, 1968, the records sought would be 
dated on or after this point in time.  (No evidence of record 
reveals the date upon which this marriage was dissolved.)    

The Board finds no indication that any attempt was made to 
retrieve the particular records described in the veteran's 
April 1999 letter.  Since the possibility exists that such 
records might support the veteran's contentions, the VCAA 
requires that efforts be undertaken to obtain these 
documents.

Accordingly, this case is REMANDED for the following actions:
 
1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
further development necessary to comply 
with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  The RO should contact the veteran and 
request that she determine, to the best 
of her knowledge, the dates of treatment 
at the Reynolds Army Hospital in Fort 
Sills, Oklahoma.  The RO should then 
contact this facility and obtain copies 
of any medical treatment records 
documenting treatment for the veteran 
during these dates.  If the search for 
such records has negative results, the 
claims file should be clearly documented 
to that effect.

3.  The veteran should be asked to 
provide a list of any other medical 
providers (both VA and non-VA) from whom 
she has received treatment for 
hypertension and toxemia poisoning, and 
whose records are not already in the 
claims file.  The veteran should provide 
the complete names, addresses, and 
approximate dates of treatment, and 
signed releases so the RO may request her 
treatment records.  Any such records 
received should be associated with the 
claims file.  If any request for records 
is unsuccessful, the RO should document 
the file to that effect.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



